Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/30/22 regarding application 16/870,917, in which claims 1, 8, and 15 were cancelled and claims 2, 9, and 16 were amended. Claims 2-7, 9-14, and 16-20 are pending and have been considered.


Response to Arguments
Claims 1, 8, and 15 were cancelled, and so the 35 U.S.C. 102(a)(1) rejections of these claims based on Peng are moot. 

Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 2, 9, and 16 is Peng et al. (“Data Augmentation for Spoken Language Understanding via Pretrained Models”. arXiv:2004.13952v1 [cs.CL] 29 Apr 2020). Peng discloses a method implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor (implicit for implementing the AI data structures used in the experiments, Section 4, pages 4-5), the method comprising: fine-tuning a language model using a training dataset (“we finetune SC-GPT on the intent and slot-value labels in the training data”, Section 3, page 3); synthesizing a plurality of samples using the fine-tuned language model (“we augment the dialogue acts in the training data by replacing/inserting/deleting slot values to create more combinations. The finetuned model then generates multiple candidate utterances for each dialogue act”, Section 3, page 3), filtering the plurality of synthesized samples (“As the generated utterances may not always contain the required slot-value labels, we filter them to make sure that each utterance has all the required input slot-values”, Section 3, page 3), and generating an augmented training dataset comprising the training dataset and the filtered plurality of synthesized sentences (“After filtering, around 500 utterance-DA pairs are added to the original training split”, Section 4.2, Data augmentation, page 4). However, Peng does not disclose the limitations of amended claims 2, 9, and 16.

A combination or modification of Peng and the other prior art of record would not have resulted in the limitations of claims 2, 9, and 16, and therefore claims 2, 9, and 16 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 3-7, 10-14, and 17-20 are allowable because they further limit allowable parent claims 2, 9, and 16. 

Claims 2-7, 9-14, and 16-20 are considered eligible subject matter under 35 U.S.C. 101 for at least the reason that each of independent claims 2, 9, and 16 recite “… fine-tuning a language model using a training dataset”. As those skilled in the art of artificial intelligence would have recognized, this step invokes machine learning, which is considered to improve the functioning of the computer itself. Claims 2, 9, and 16 are therefore not directed to an abstract idea. Dependent claims 3-7, 10-14, and 17-20, which are dependent on and include the machine learning in parent claims 2, 9, and 16 respectively, are also not directed to an abstract idea.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                   07/25/22